Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance

Claims 1-4, 6-10, 14-16, and 18-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Bishop et al. WO 2016/159978 and Katsuragawa et al. US Patent Application Publication 2015/0182388. Applicant arguments and amendments filed 7/1/22 are sufficient to overcome the previously cited prior art. The examiner indicated in the previous office action mailed 4/1/22 claims 5, 11, and 13 contained allowable subject matter.  Applicant amended claim 1 to include the limitations of independent claim 5 - a connecting sheet member that connects together the first sheet member or the second sheet member of each of the pair of side flaps, and more specifically where a dorsal side end of the body portion is disposed further on the abdominal side than a second imaginary line that connects the second edges of the engaging members of the pair of side flaps. These features are not taught in the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781